Exhibit 10.17

AMENDMENT NUMBER ONE TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (this “Amendment”) dated and effective as of the 31st day of
December, 2008, is entered into by and between Michael W. Patrick (“Executive”)
and Carmike Cinemas, Inc. (“Company”).

WITNESSETH:

WHEREAS, Executive and Company entered into an Employment Agreement dated as of
January 31, 2002 (“Employment Agreement”);

WHEREAS, Executive and Company desire to amend the Employment Agreement to avoid
the imposition of any additional tax under Section 409A of the Internal Revenue
Code (“Code”);

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in this Amendment, the parties hereto covenant and agree as
follows:

§1

By amending §2 to delete the next to the last sentence, which prior to deletion
read as follows, from such section to have the document reflect the way the
Employment Agreement has operated in light of §409A of the Internal Revenue
Code:

“Notwithstanding the installment delivery dates set forth above, Executive may
at his option extend any such installment delivery date to a later date or dates
selected by Executive provided that the Executive gives the Company written
notice of such extension date(s) no later than twelve months prior to the date
then scheduled or such installment delivery, and such extension date or dates
shall thereafter be treated for all purposes as though it or they were the
installment date or dates originally set forth in this Agreement.”

§2

By amending §4(a) to read in its entirety as follows:

“In addition to the compensation to be paid to the Executive, the Company shall,
during the Employment Period, reimburse the Executive for all reasonable and
necessary expenses actually incurred by him in performance of his duties,
subject to any recordkeeping and reporting requirements required by the Company
in its standard expense reimbursement policy. All such expenses shall be
submitted in accordance with the Company’s standard expense reimbursement
policy; provided, however, the Company shall have no obligation to reimburse the
Executive for any expenses for any calendar year if the Company cannot
reasonably reimburse such expenses before December 31 of the following calendar
year. In addition, the Company during the Employment Period shall reimburse the
Executive consistent with past practice of the Company with respect to paying or
reimbursing the Executive for certain items; provided, however, such
reimbursement shall be made in the same calendar year as the expense is
incurred. The right to reimbursement of expenses is not subject to liquidation
or exchange for another benefit.



--------------------------------------------------------------------------------

§3

By amending §6(e) to read in its entirety as follows:

“(e) Severance. In the event of the Executive’s involuntary termination of
employment with the Company (other than by reason of death, disability or for
Cause) or resignation for Good Reason, the Executive shall be entitled to a lump
sum payment equal to the Executive’s Base Salary and, if applicable, the Target
Bonus for the year of termination, multiplied by the number of full and partial
years remaining in the Employment Period. Such lump sum payment shall be paid on
the date the Executive has a separation from service (within the meaning of
§409A of the Internal Revenue Code of 1986, as amended (“Code”)) from the
Company or, if the Executive is a “specified employee” (within the meaning of
§409A of the Code), on the date that is six months and one day after the date
the Executive has such separation from service. In addition, the Company shall
afford the Executive the ability to continue to participate in the Welfare
Benefit Plans for the period remaining in the Employment Period; provided,
however, Executive shall pay 100% of the cost of such coverage and Carmike shall
reimburse Executive for Carmike’s portion of such cost as soon as practical
after Executive pays such cost. If continued participation in such Welfare
Benefit Plans is not permitted by law or the terms of the Benefit Plans, the
Company shall reimburse Executive for Executive’s cost to purchase comparable
coverage.

IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
above written.

 

THE COMPANY:

CARMIKE CINEMAS, INC.

By:

 

/s/ Lee Champion

 

Authorized Signature

 

THE EXECUTIVE:

By:

 

/s/ Michael W. Patrick

 

Michael W. Patrick